Exhibit 10.6

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Voting Agreement”), dated as of June 14, 2016, by
and between QLT Inc., a corporation incorporated under the laws of British
Columbia (“QLT”),  and Sarissa Capital Domestic Fund LP, a Delaware limited
partnership and Sarissa Capital Offshore Master Fund LP, a Cayman Islands
exempted limited partnership (together, the “Stockholder”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Voting Agreement, Aegerion
Pharmaceuticals, Inc., a Delaware corporation (“Aegerion”), QLT and Isotope
Acquisition Corp., a Delaware corporation and a wholly-owned indirect Subsidiary
of QLT (“MergerCo”), have entered into an Agreement and Plan of Merger (as the
same may be amended from time to time, the “Merger Agreement”), which provides,
among other things, that MergerCo will be merged with and into Aegerion (the
“Merger”), with Aegerion surviving the Merger as a wholly-owned indirect
subsidiary of QLT;

 

WHEREAS, as of the date hereof, the Stockholder is the Beneficial Owner or
record owner of 2,649,000 shares of common stock, par value $0.001 per share
(“Aegerion Common Stock”), of Aegerion;

 

WHEREAS, the Merger Agreement is required under Section 251 of the Delaware
General Corporation Law (the “DGCL”) to be adopted by the affirmative vote of
the holders of a majority of the outstanding Shares (as defined below) entitled
to vote on such matter; and

 

WHEREAS, as a condition to the willingness of QLT and MergerCo to enter into the
Merger Agreement, and in order to induce QLT and MergerCo to enter into the
Merger Agreement, the Stockholder has agreed to enter into this Voting
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and in the Merger Agreement and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1          Capitalized Terms.  Capitalized terms used but not defined in this
Voting Agreement shall have the meanings ascribed to them in the Merger
Agreement.

 

1.2          Other Definitions.  For purposes of this Voting Agreement:

 

(a)           “Beneficially Own”, “Beneficial Ownership” or “beneficial owner”
with respect to any Aegerion Common Stock means having “beneficial ownership” of
such securities (as determined pursuant to Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), including pursuant to
any agreement, arrangement or understanding,

 

1

--------------------------------------------------------------------------------


 

whether or not in writing.  Without duplicative counting of the same securities
by the same holder, securities Beneficially Owned by a Person shall include
securities Beneficially Owned by all other Persons who are Affiliates of such
Person and who together with such Person would constitute a “group” within the
meaning of Section 13(d)(3) of the Exchange Act, but excluding any Owned Shares
that may be owned by employees of the Stockholder or its Affiliates in their
capacity as directors of Aegerion.

 

(b)           “Owned Shares” means, collectively, all (i) Shares and other
voting securities of Aegerion held of record or Beneficially Owned by the
Stockholder as of the date hereof and (ii) Shares and other voting securities of
Aegerion that become owned (whether Beneficially Owned or of record) by the
Stockholder, whether upon the exercise of Adjusted Options or Adjusted RSUs,
conversion of convertible securities or otherwise, after the execution of this
Voting Agreement.

 

(c)           “QLT Common Shares” means, the common shares without par value of
QLT to be received by the Stockholder as Merger Consideration pursuant to the
Merger Agreement.

 

(d)           “Shares” means shares of Aegerion Common Stock.

 

ARTICLE II

 

TRANSFER AND VOTING OF SHARES

 

2.1          No Transfer of Shares. The Stockholder shall not, directly or
indirectly, (a) sell, pledge, encumber, assign, transfer or otherwise dispose of
any or all of the Owned Shares or any interest in the Owned Shares, (b) deposit
the Owned Shares or any interest in the Owned Shares into a voting trust or
enter into a voting agreement or arrangement with respect to any of his, her or
its Shares or grant any proxy or power of attorney with respect thereto or
(c) enter into any contract, commitment, option or other arrangement or
undertaking with respect to the direct or indirect acquisition or sale,
assignment, pledge, encumbrance, transfer or other disposition (whether by
actual disposition or effective economic disposition due to hedging, cash
settlement or otherwise) of any of the Owned Shares (any such action in clause
(a), (b) or (c) above, a “transfer”). Notwithstanding anything to the contrary
in the foregoing sentence, this Section 2.1 shall not prohibit a transfer of
Owned Shares by the Stockholder if (a) the Stockholder is an individual, (i) to
any member of the Stockholder’s immediate family or to a trust for the benefit
of the Stockholder or any member of the Stockholder’s immediate family, or
(ii) upon the death of the Stockholder to such Stockholder’s heirs, or (b) the
Stockholder is a partnership or limited liability company, to one or more
partners or members of the Stockholder or to an Affiliate under common control
with the Stockholder, as applicable; provided, however, that in each case a
transfer shall be permitted only if as a condition precedent to the
effectiveness of such transfer, the transferee agrees in a writing, satisfactory
in form and substance to QLT, to be bound by all of the terms of this Voting
Agreement.

 

2.2          Vote in Favor of the Merger and Related Matters.  The Stockholder,
solely in the Stockholder’s capacity as a stockholder of Aegerion (and not, if
applicable, in the Stockholder’s capacity as an officer or director of
Aegerion), agrees that, from and after the date hereof until

 

2

--------------------------------------------------------------------------------


 

the Expiration Date (as defined below), at any meeting of the stockholders of
Aegerion or any adjournment thereof, or in connection with any action by written
consent of the stockholders of Aegerion, the Stockholder shall:

 

(a)           appear at each such meeting or otherwise cause all of the Owned
Shares to be counted as present thereat for purposes of calculating a quorum;

 

(b)           vote (or cause to be voted), in person or by proxy, or deliver a
written consent (or cause a consent to be delivered) covering, all of the Owned
Shares:  (i) in favor of the adoption of the Merger Agreement and approval of
the Merger and the other transactions contemplated by the Merger Agreement,
including, but not limited to, any stockholder vote required by the Aegerion
Organizational Documents or Section 251 of the DGCL, and (ii) except for the
Merger and the Merger Agreement, against any Aegerion Acquisition Proposal.

 

During the term of this Voting Agreement, the Stockholder shall retain, at all
times, the right to vote its Owned Shares in its sole discretion and without any
other limitation on those matters other than those set forth in this Section 2.2
that are at any time or from time to time presented for consideration to
Aegerion’s stockholders, generally.

 

2.3          Termination.  This Voting Agreement and the obligations of the
Stockholder pursuant to this Voting Agreement shall terminate upon the earlier
to occur of (a) the date the Merger Agreement shall have been validly terminated
pursuant to its terms, (b) the date of (i) any amendment, modification, change
or waiver to any provision of the Merger Agreement that reduces the amount or
changes the form of the Merger Consideration, (ii) any amendment, modification,
change or waiver to any provision any of Section 5.12 of the Merger Agreement or
(iii) any other material amendment, modification, change or waiver to any
provision of the Merger Agreement, (c) in the event of an Aegerion Change of
Recommendation or a QLT Change of Recommendation, in any such case in accordance
with the terms of the Merger Agreement, and (d) the Effective Time (such earlier
date, the “Expiration Date”).

 

2.4          Stockholder Capacity.  The parties acknowledge that this Voting
Agreement is entered into by the Stockholder in his, her or its capacity as
owner of the Owned Shares and that nothing in this Voting Agreement shall in any
way restrict, limit or prohibit the Stockholder or any Affiliate or
representative of the Stockholder from exercising his or her fiduciary duties in
his or her capacity as a director or officer of Aegerion.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES
OF THE STOCKHOLDER

 

The Stockholder hereby represents and warrants to QLT as follows:

 

3.1          Authorization; Binding Agreement.  The Stockholder has all legal
right, power, authority and capacity to execute and deliver this Voting
Agreement, to perform his, her or its obligations hereunder, and to consummate
the transactions contemplated hereby.  This Voting Agreement has been duly and
validly executed and delivered by or on behalf of the Stockholder

 

3

--------------------------------------------------------------------------------


 

and, assuming the due authorization, execution and delivery of this Voting
Agreement by QLT, constitutes a legal, valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms
(subject to bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium and other Laws relating to limitations of actions or affecting the
availability of equitable remedies and the enforcement of creditors’ rights
generally and general principles of equity).

 

3.2          No Conflict; Required Filings and Consents.

 

(a)           The execution and delivery of this Voting Agreement to QLT by the
Stockholder does not, and the performance of this Voting Agreement will not,
(i) conflict with or violate any Law applicable to the Stockholder or by which
the Stockholder is bound or affected, (ii) violate or conflict with the
organizational documents of the Stockholder, if applicable, or (iii) except
where it would not interfere with the Stockholder’s ability to perform his, her
or its obligations hereunder, result in or constitute (with or without notice or
lapse of time or both) any breach of or default under, or give to another party
any right of termination, material amendment, acceleration or cancellation of,
or result in the creation of any lien or encumbrance or restriction on any of
the property or assets of the Stockholder pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Stockholder is a party or by which the
Stockholder or any of the Stockholder’s properties or assets is bound or
affected.  There is no beneficiary or holder of a voting trust certificate or
other interest of any trust of which the Stockholder is a trustee whose consent
is required for the execution and delivery of this Voting Agreement or the
consummation by the Stockholder of the transactions contemplated by this Voting
Agreement. No proceedings are pending which, if adversely determined, will
prevent or delay the Stockholder’s ability to vote or dispose of any of the
Owned Shares.

 

(b)           The execution and delivery of this Voting Agreement by the
Stockholder does not, and the performance of this Voting Agreement will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any third party or any governmental or regulatory authority,
domestic or foreign, except where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not interfere with the Stockholder’s ability to perform his, her or its
obligations hereunder.

 

3.3          Title to Shares.  The Stockholder is (or, with respect to the Owned
Shares not held of record or Beneficially Owned by the Stockholder as of the
date hereof, will be) the record or beneficial owner of the Owned Shares and has
(or, with respect to the Owned Shares not held of record or Beneficially Owned
by the Stockholder as of the date hereof, will have) good title to the Owned
Shares free and clear of all liens, encumbrances, security interests, charges,
claims, proxies or voting restrictions other than pursuant to this Voting
Agreement or securities Law.  The Stockholder and/or its affiliates have (or,
with respect to the Owned Shares not held of record or Beneficially Owned by the
Stockholder as of the date hereof, will have) sole power of disposition, sole
power of conversion, sole power to demand appraisal rights and sole power to
agree to all of the matters set forth in this Voting Agreement, in each case
with respect to all of

 

4

--------------------------------------------------------------------------------


 

the Owned Shares, with no limitations, qualifications or restrictions on such
rights, subject to applicable securities laws and the terms of this Voting
Agreement.

 

3.4                               Adequate Information.  The Stockholder is a
sophisticated investor with respect to the Shares and has received a copy of the
Merger Agreement in substantially final form and otherwise has adequate
information concerning the business and financial condition of each of Aegerion
and QLT to make an informed decision regarding entry into this Voting Agreement,
and has made its own analysis and decision to enter into this Voting Agreement
based on such information as the Stockholder has deemed appropriate.

 

ARTICLE IV

 

COVENANTS OF THE STOCKHOLDER

 

4.1                               Further Assurances.  From time to time, at the
request of QLT and without additional consideration, the Stockholder shall use
commercially reasonable efforts to execute and deliver, or cause to be executed
and delivered, such additional transfers, assignments, endorsements, proxies,
consents and other instruments, and shall take such further actions, as QLT may
reasonably request for the purpose of carrying out and furthering the intent of
this Voting Agreement.

 

4.2

 

4.3                               Stop Transfer Order. In furtherance of this
Voting Agreement, the Stockholder authorizes QLT to request Aegerion to notify
Aegerion’s transfer agent that there is a stop transfer order with respect to
all of the Owned Shares other than Owned Shares permitted to be transferred
hereunder, provided that any such stop transfer order will immediately be
withdrawn and terminated by Aegerion upon the Expiration Date.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF QLT

 

5.1                               Authorization.    QLT has all legal right,
power, authority and capacity to execute and deliver this Voting Agreement, to
perform its obligations hereunder, and to consummate the transactions
contemplated hereby.  This Voting Agreement has been duly and validly executed
and delivered by or on behalf of QLT and, assuming the due authorization,
execution and delivery of this Voting Agreement by the Stockholder, constitutes
a legal, valid and binding obligation of QLT, enforceable against QLT in
accordance with its terms (subject to bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium and other Laws relating to limitations of
actions or affecting the availability of equitable remedies and the enforcement
of creditors’ rights generally and general principles of equity).

 

5

--------------------------------------------------------------------------------


 

5.2                               No Conflict; Required Filings and Consents.

 

(a)                                 The execution and delivery of this Voting
Agreement to the Stockholder by QLT does not, and the performance of this Voting
Agreement will not, (i) conflict with or violate any Law applicable to QLT or by
which QLT is bound or affected, (ii) violate or conflict with the organizational
documents of QLT, if applicable, or (iii) except where it would not interfere
with QLT’s ability to perform its obligations hereunder, result in or constitute
(with or without notice or lapse of time or both) any breach of or default
under, or give to another party any right of termination, material amendment,
acceleration or cancellation of, or result in the creation of any lien or
encumbrance or restriction on any of the property or assets of QLT pursuant to,
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which QLT is a party or
by which QLT or any of QLT’s properties or assets is bound or affected.

 

(b)                                 The execution and delivery of this Voting
Agreement by QLT does not, and the performance of this Voting Agreement will
not, require any consent, approval, authorization or permit of, or filing with
or notification to, any third party or any governmental or regulatory authority,
domestic or foreign, except where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not interfere with QLT’s ability to perform its obligations hereunder.

 

ARTICLE VI

 

GENERAL PROVISIONS

 

6.1                               Entire Agreement; Amendments.  This Voting
Agreement, the Merger Agreement and the other agreements referred to therein
constitute the entire agreement of the parties hereto and supersede all prior
agreements and undertakings, both written and oral, between the parties hereto
with respect to the subject matter hereof.  This Voting Agreement may not be
amended or modified except in an instrument in writing signed by, or on behalf
of, the parties hereto.

 

6.2                               No Survival of Representations and
Warranties.  The representations and warranties made by the Stockholder in this
Voting Agreement shall not survive any termination of the Merger Agreement or
this Voting Agreement.

 

6.3                               Assignment.  The provisions of this Voting
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  Neither this Voting
Agreement nor any of the rights, interests or obligations under this Voting
Agreement shall be assigned by any party to this Voting Agreement (by operation
of Law or otherwise) without the prior written consent of the other parties to
this Voting Agreement.

 

6.4                               Severability.  If any term or other provision
of this Voting Agreement is invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other conditions and provisions of this
Voting Agreement shall nevertheless remain in full force and effect.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Voting Agreement so as to effect the original intent of the parties hereto
as closely as possible to the fullest extent permitted by applicable Law in an
acceptable manner.

 

6

--------------------------------------------------------------------------------


 

6.5                               Specific Performance.  The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Voting Agreement is not performed in accordance with its
specific terms or is otherwise breached.  The Stockholder agrees that, in the
event of any breach or threatened breach by the Stockholder of any covenant or
obligation contained in this Voting Agreement, QLT shall be entitled to seek and
obtain (a) a decree or order of specific performance to enforce the observance
and performance of such covenant or obligation and (b) an injunction restraining
such breach or threatened breach.  The Stockholder further agrees that none of
QLT or any other Person shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 6.5, and the Stockholder irrevocably waives any
right he, she or it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument.

 

6.6                               Governing Law.  This Voting Agreement, and all
claims or causes of action (whether at Law, in contract or in tort or otherwise)
that may be based upon, arise out of or relate to this Voting Agreement, or the
negotiation, execution or performance hereof, shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 

6.7                               No Waiver.  No failure or delay by any party
hereto in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  None of the parties hereto shall be deemed to have waived any claim
available to such party arising out of this Voting Agreement, or any right,
power or privilege hereunder, unless the waiver is expressly set forth in
writing duly executed and delivered on behalf of such waiving party.  The rights
and remedies herein provided shall be cumulative and not exclusive of any rights
or remedies provided by Law.

 

6.8                               Notices.  Unless otherwise specifically
provided in this Voting Agreement, all notices and other communications
hereunder shall be in writing and made in accordance with this Section 6.8, and
shall be deemed given: (a) if sent by registered or certified mail in the United
States, return receipt requested, upon receipt; (b) if personally delivered,
upon personal delivery to the party receiving notice; (c) if sent by facsimile
or email of a .pdf, .tif, .gif, .jpeg or similar electronic attachment, on the
Business Day transmitted so long as such notice is transmitted before 5:00
p.m. in the time zone of the receiving party, otherwise, on the next Business
Day; or (d) if sent by a nationally recognized overnight air courier (such as
UPS or Federal Express), upon receipt of proof of delivery.  Notice shall be
provided to a party at the following address, facsimile number or email address:

 

To QLT or MergerCo:

 

QLT Inc.

887 Great Northern Way, Suite 250

Vancouver, B.C. V5T 4T5

Canada

Facsimile:       (604) 707-7001

 

7

--------------------------------------------------------------------------------


 

Attention:

Geoffrey Cox, Interim Chief Executive Officer

 

Dori Assaly, Senior Vice President, Legal

Email:

gfcox@qltinc.com

 

dassaly@qltinc.com

 

 

with copies to:

 

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Facsimile:

212-310-8007

Attention:

Raymond O. Gietz

Email:

raymond.gietz@weil.com

 

 

To the Stockholder: to the address, facsimile number or email address set forth
on the signature page hereto.

 

Any party to this Voting Agreement may notify any other party of any changes to
the address or any of the other details specified in this Section 6.8; provided,
however, that such notification shall only be effective on the date specified in
such notice or five Business Days after the notice is given, whichever is
later.  Rejection or other refusal to accept or the inability to deliver because
of changed address of which no notice was given shall be deemed to be receipt of
the notice as of the date of such rejection, refusal or inability to deliver.

 

6.9                               Headings.  The heading references herein are
for convenience of reference only and do not form part of this Voting Agreement,
and no construction or reference shall be derived therefrom.

 

6.10                        Counterparts.  This Voting Agreement may be executed
in one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.

 

6.11                        Amendment.  This Voting Agreement may not be
amended, modified or supplemented except by an instrument in writing signed by
each of the parties hereto.

 

[remainder of page left intentionally blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of QLT and the Stockholder has executed or has caused
this Voting Agreement to be executed by their respective duly authorized
officers, him or her, as applicable, as of the date first written above.

 

 

 

QLT INC.

 

 

 

 

 

 

By:

/s/ Glen Ibbott

 

 

Name: Glen Ibbott

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

SARISSA CAPITAL OFFSHORE

 

MASTER FUND LP

 

 

 

 

 

 

By:

/s/ Mark DiPaolo

 

 

Name: Mark DiPaolo

 

 

Title: Authorized Signatory

 

Notice Address of the Stockholder:

 

C/o Sarissa Capital Management LP

660 Steamboat Road, 3rd Floor

Greenwich, CT 06830

Attention:  Mark DiPaolo

Email:  mdipaolo@sarissacap.com

 

with a copy to:

 

Facsimile:

Attention:

Email:

 

--------------------------------------------------------------------------------


 

 

SARISSA CAPITAL DOMESTIC FUND LP

 

 

 

 

 

By:

/s/ Mark DiPaolo

 

 

Name: Mark DiPaolo

 

 

Title: Authorized Signatory

 

Notice Address of the Stockholder:

 

C/o Sarissa Capital Management LP

660 Steamboat Road, 3rd Floor

Greenwich, CT 06830

Attention:  Mark DiPaolo

Email:  mdipaolo@sarissacap.com

 

with a copy to:

 

Facsimile:

Attention:

Email:

 

--------------------------------------------------------------------------------